Citation Nr: 0616658	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  02-00 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from October 1975 to 
September 1978.

This matter originally came before the Board of Veterans' 
Appeals (Board) from a September 2001 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the veteran's 
application to reopen a claim of service connection for 
schizophrenia. The veteran perfected a timely appeal of this 
determination to the Board.

In April 2002, the veteran, accompanied by his 
representative, testified at a hearing conducted via 
videoconference before the undersigned Veterans Law Judge. 

In a July 2002 decision, the Board in July 2002 granted the 
veteran's application to reopen a claim of service connection 
for schizophrenia, granting the veteran's claim to that 
extent only, without granting service connection.  In 
December 2003, the Board remanded the case to the RO for 
matters including development.  Then, the RO confirmed and 
continued its denial of service connection for schizophrenia.  
In an October 2004 decision, the Board, denied service 
connection for schizophrenia.

The veteran appealed the October 2004 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In January 2006, while this case was pending at the Court, 
VA's Office of General Counsel and appellant's attorney 
representative filed a Joint Motion requesting that the Court 
vacate the Board's October 2004 decision.  That same month, 
the Court issued an Order vacating the October 2004 Board 
decision.  
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

In January 2006, the Court issued an Order, which vacated the 
Board's October 2004 decision that denied service connection 
for schizophrenia; and remanded the case to the Board for 
compliance with instructions in the Joint Motion.  In the 
Joint Motion adopted by the Order, the parties agreed that a 
remand was necessary for the following reasons.  

The parties agreed that a remand was required in order for 
the Board to ensure that VA met its duty to assist the 
appellant, by seeking certain records.  The parties agreed 
that the Board must assist the appellant by requesting a 
petition made by the appellant's mother in December 1982.  
That petition was used to admit the appellant for psychiatric 
treatment at the North Carolina Division of Mental Health 
Service (NCDMHS).  The parties noted that medical records 
received from NCDMHS in September 1998 indicated that the 
appellant was admitted to the unit on a petition signed by 
his mother in December 1982.  In that petition, his mother 
stated that the appellant had shown some signs of mental 
illness since separation from the Army five years ago and had 
recently had rapidly deteriorated.  In the Joint Motion, the 
parties stated that it did not appear that the RO had made 
any attempts to obtain a copy of the petition.  The parties 
agreed that therefore, a remand for compliance with 38 C.F.R. 
§ 3.159 was necessary, to include reasonable efforts to 
obtain, and then review that petition.

The parties also agreed that should the attempt to obtain the 
petition be unsuccessful, VA should provide notice to the 
appellant of this fact, including information consistent with 
notice information requirements contained in 38 C.F.R. 
§ 3.159 (e).

The parties also agreed that VA should attempt to obtain 
certain medical records indicated to be outstanding and not 
of record.  They noted that medical records dated from 
December 1982 to January 1983 contain notes that these 
records were from  a "2nd ISU admission."  The parties noted 
that they were unable to locate a first ISU admission in the 
medical records obtained from NCDMHS.  The parties thus 
agreed that on remand, a request should be made for any 
additional medical records available from NCDMHS.

On review of the record, the Board finds that a remand to the 
RO is necessary.  VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103A.  Therefore, on remand to the RO, the RO 
must attempt to obtain the petition and medical records 
indicated above.  

The parties also agreed that the Board did not provide 
adequate reasons and bases for its decision to deny 
entitlement to service connection for schizophrenia.  The 
Board shall address this matter if and when the case returns 
from the RO to the Board.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the appellant to 
identify all medical care providers who 
evaluated or treated him for his 
schizophrenia since discharge from service 
in September 1978.  The RO should 
appropriately proceed to request copies of 
any outstanding (not currently of record) 
private or VA medical records of treatment 
for that disability from all sources 
identified.  In this connection, the RO 
should specifically request from the North 
Carolina Division of Mental Health Service 
(NCDMHS), that they provided:

a.  a copy of a petition made by the 
appellant's mother in December 1982, and 
used to admit the appellant for 
psychiatric treatment at NCDMHS; and 

b.  all medical records of treatment dated 
from September 1978 to December 1982 
associated with treatment received from 
NCDMHS, to include records noted to be 
associated with a first "ISU admission."

2.  Should the RO be unsuccessful in 
obtaining the above specifically requested 
items (petition and medical records from 
NCDMHS ISU admission dated sometime 
between September 1978 and December 1982), 
then the RO must notify the appellant of 
that inability to obtain those records, 
consistent with notice information 
requirements contained in 38 C.F.R. 
§ 3.159 (e).

3.  The RO must ensure that all 
instructions ordered here are undertaken.  
If not, take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  
Additionally, the RO should conduct any 
additional development deemed appropriate 
by the RO.

4.  Thereafter, the RO should readjudicate 
the claim on appeal.  If the determination 
remains unfavorable to the appellant, he 
and his representative should be furnished 
a supplemental statement of the case and 
be afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


